Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2022 has been entered.

Claim Objections
Claim 23 is objected to because of the following informalities:  Claim 23 depends upon claim 21, which is already cancelled.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 8, 9, 11, 12, 14, 15, 17, 18, 20, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tameem et al.  (US. Patent App. Pub. No. 2018/0307295, “Tameem” hereinafter).
As per claim 1, Tameem teaches a system, comprising: 
at least three processors (more than 3 GPGPU cores, see e.g. Fig. 3A, ¶ [70], “The graphics multiprocessor 325 also includes multiple sets of graphics or compute execution units (e.g., GPGPU core 336A-336B, GPGPU core 337A-337B, GPGPU core 338A-338B)”); 
a plurality of communication switches coupling the at least three processors (¶ [70], “In one embodiment the interconnect fabric 327 includes one or more crossbar switches to enable communication between the various components of the graphics multiprocessor 325”); and 
a controller to individually adjust operating frequencies of each of a plurality of communication links (¶ [137, 140, 144] with reference to Fig. 6, 7, and 9, “…the interconnect buses between client and fabric nodes can also be configured for dynamic bus frequency adjustment,” and the frequency are individually adjusted as disclosed in the examples at ¶ [137]). The adjustment is controlled by hardware, e.g. at ¶ [144],  “…the interconnect fabric 916 includes a set of link adjustment modules 918A-918B that include hardware to manage the dynamic bus width and frequency operations…”) based, at least in part, on one or more performance metrics of each corresponding communication link of the plurality of communication links (by (individually) monitoring the rate of data transfer requests (¶ [131] and monitoring the dynamic throughput demand from each processing cluster 914A-914N (¶ [144]). 
(Noted that although the claim limitations are expressly addressed in the rejection above, it is unclear how the claimed communication links in the claim language is related to the other components of the claims, i.e. the processors and the switches). 
As per claim 3, as addressed, Tameem also teaches wherein the at least three processors include graphics processing units (GPUs) (Fig. 4A, B, and F), and wherein the performance metrics relate to portions of an application task to be performed by the GPUs (Fig. 2 and 9, ¶ [45, 144]).
As per claim 4, as addressed, Tameem does also teach wherein the performance metrics include instruction throughput, transfer frequency, byte throughput, data toggle patterns, operating frequency, operating voltage, memory bandwidth, streaming multiprocessor (SM) utilization, cache hit rates, or power values (¶ [144-146]).
As per claim 6, Tameem teaches wherein one or more adjustments to the operating frequencies include temporarily applying a turbo-boost or selecting a different frequency state (¶ [137], selecting low bus frequency).
As per claim 8, as addressed above in claim 1, Tameem teaches a method comprising: 
monitoring one or more performance metrics for at least three processors executing portions of a workload (see claim 1), the at least three processors coupled by a plurality of communication switches; and individually adjusting operating frequencies of each of a plurality of communication  links based, at least in part on the one or more performance metrics of each corresponding communication link of the plurality of communication links (addressed in claim 1).
	Claim 9, which is similar in scope to claim 3 as addressed above, is thus rejected under the same rationale.
Claim 11, which is similar in scope to claim 4 as addressed above, is thus rejected under the same rationale.
Claim 12, which is similar in scope to claim 6 as addressed above, is thus rejected under the same rationale.
As per claim 14, as also addressed in claim 1 above, Tameem teaches a non-transitory machine-readable storage medium having stored thereon a set of instructions, which if performed by one or more processors, cause the one or more processors to at least:
obtain one or more performance metrics for at least three processors executing portions of a workload (see claim 1 referring to ¶ [134], [137], [144], and also ¶ [47]), the at least three processors coupled by a plurality of communication switches (see claim 1);
the plurality of processors connected by a plurality of links and one or more switches; and adjust an operational frequency of one or more links based in part upon the performance data (see claim 1).
individually adjust operating frequencies of each of a plurality of communication links based, at least in part, on the one or more performance metrics of each corresponding communication link of the plurality of communication links (addressed in claim 1).
Claim 15, which is similar in scope to claim 3 as addressed above, is thus rejected under the same rationale.
Claim 17, which is similar in scope to claim 4 as addressed above, is thus rejected under the same rationale.
Claim 18, which is similar in scope to claim 6 as addressed above, is thus rejected under the same rationale.
Claim 20, which is similar in scope to claims 1 and 3 as addressed above, is thus rejected under the same rationale.
Claim 24, which is similar in scope to claim 4 as addressed above, is thus rejected under the same rationale.
Claim 25, which is similar in scope to claim 6 as addressed above, is thus rejected under the same rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 7, 10, 13, 16, 19, 22, 23, 26-35 are rejected under 35 U.S.C. 103 as being unpatentable over Tameem et al. (US. Patent App. Pub. No. 2018/0307295) in view of Ansorregui et al. (US. Patent App. Pub. No. 2017/0031430, “Ansorregui”).
As per claim 5, Tameem does not explicitly teach an application interface enabling information about anticipated performance to be provided to the controller for determining the adjustments to be made to the operating frequencies.
However, Ansorregui teaches a similar method of adjusting frequency of processors based on the load to be executed (see Fig. 1, ¶ [48-49]), wherein an application interface enabling information (¶ [54-58], using a user interface (UI) ) about anticipated performance to be provided to the hardware controller for determining the adjustments to be made to the operational frequencies (¶ [70], “…the electronic device may lower the frequency and the voltage when the electronic device is close to an operation limit or is about to reach the operation limit in the near future”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Ansorregui in combination with the method as taught by Tameem in order to balance between performance and power consumption (¶ [11]).
As per claim 7, Tameem does not expressly teach wherein one or more adjustments include one or more dynamic voltage and frequency scaling (DVFS) adjustments determined using a binary algorithm or one or more neural networks.
However, Ansorregui teaches the frequency adjustment includes dynamic voltage and frequency scaling (DVFS) adjustments (¶ [58]) determined using one or more neural networks (¶ [81, 137], with reference to Fig. 13. It is noted that the adjustment of power includes adjustment of operating frequencies as disclosed in ¶ [49]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Ansorregui in combination with the method as taught by Tameem in order to achieve a desired output for a given input (¶ [81]).
Claim 10, which is similar in scope to claim 5 as addressed above, is thus rejected under the same rationale.
Claim 13, which is similar in scope to claim 7 as addressed above, is thus rejected under the same rationale.
Claim 16, which is similar in scope to claim 5 as addressed above, is thus rejected under the same rationale.
Claim 19, which is similar in scope to claim 7 as addressed above, is thus rejected under the same rationale.
Claim 22, which is similar in scope to claim 7 as addressed above, is thus rejected under the same rationale.
Claim 23, which is similar in scope to claim 5 as addressed above, is thus rejected under the same rationale.
As per claim 26, as addressed in claims 1 and 7 above, the combined teachings of Tameem and Ansorregui teaches a processor comprising: one or more arithmetic logic units (ALUs) to train one or more neural networks, at least in part, to infer adjustments to be made individually to operating frequencies of each of a plurality of communication links connecting at least three processors coupled by a plurality of communication switches (see claims 1 and 7, with further reference to Fig. 13, ¶ [110-111] of Ansorregui) based at least in part on one or more performance metrics of each corresponding communication link of the plurality of communication links. (see claim 1 above). 
Thus, claim 26 would have been obvious over the combined references for the reason above.
Claim 27, which is similar in scope to claim 3 as addressed above, is thus rejected under the same rationale.
Claim 28, which is similar in scope to claims 5 and 7 as addressed above, is thus rejected under the same rationale.
Claim 29, which is similar in scope to claim 4 as addressed above, is thus rejected under the same rationale.
Claim 30, which is similar in scope to claim 6 as addressed above, is thus rejected under the same rationale.
As per claim 31, as addressed, the combined Tameem-Ansorregui teaches a system comprising: 
one or more processors to calculate parameters corresponding to one or more neural networks (Ansorregui, Fig. 13, ¶ [137], calculating hardware metrics to be input to the neural network 1320), at least in part, to infer adjustments to be made individually to operating  frequencies of each of a plurality of communication links connecting at least three processors coupled by a plurality of communication switches, based at least in part on one or more performance metrics of each corresponding communication link of the plurality of communication links (see claim 1); and 
one or more memories to store the parameters (Ansorregui, ¶ [142-143], stored in the delayer 1520). 
Thus, claim 31 would have been obvious over the combined references for the reason above.
Claim 32, which is similar in scope to claim 3 as addressed above, is thus rejected under the same rationale.
Claim 33, which is similar in scope to claims 5 and 7 as addressed above, is thus rejected under the same rationale.
Claim 34, which is similar in scope to claim 4 as addressed above, is thus rejected under the same rationale.
Claim 35, which is similar in scope to claim 5 as addressed above, is thus rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-20, 22-35 have been considered but are moot because the rejection above is modified to address the newly added limitations.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611